                              IN THE UNITED STATES DISTRICT COURT

                                      FOR THE DISTRICT OF OREGON

                                             PORTLAND DIVISION




KEVIN W.,1                                                                 No. 6:17-cv-1181-YY

                            Plaintiff,                                     ORDER

         v.

NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

                            Defendant.



HERNÁNDEZ, District Judge:

         Magistrate Judge You issued a Findings and Recommendation [16] on August 14, 2018

in which she recommends that the Court affirm the decision of the Commissioner. The matter is

now before me pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure 72(b).


1
 In the interest of privacy, this order uses only the first name and the initial of the last name of the non-
governmental party or parties in this case.

1 - ORDER
       Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, I am relieved of my obligation to review the record de novo. United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.

Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). Having reviewed the legal

principles de novo, I find no error.

                                         CONCLUSION

       The Court adopts Magistrate Judge You’s Findings and Recommendation [16].

Accordingly, the Commissioner’s decision is AFFIRMED.

       IT IS SO ORDERED.



       DATED this           day of ___________________, 2018.




                                                     MARCO A. HERNÁNDEZ
                                                     United States District Judge




2 - ORDER
